DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/15/2022 has been entered. Claims 1-32, 34 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 06/08/2022.


Response to Arguments
Applicant’s arguments, see Page 10, filed 08/15/2022, with respect to the ART rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TRAN (US 2019/0247650).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 18-23, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRAN (US 2019/0247650).

With respect to Claim 1, TRAN teaches:
a multichannel stimulator operatively connected to deliver stimulation pulses to a functional electrical stimulation (FES) device to control delivery of FES to an anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); and 
a decoder operatively connected to receive at least one neural signal from at least one electrode operatively connected with a motor cortex and to control the multichannel stimulator based on the received at least one neural signal (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); 
wherein the decoder comprises a computer programmed to process the received at least one neural signal using a deep neural network (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 2, TRAN teaches:
wherein the deep neural network includes a long short-term memory (LSTM) layer in which hidden units in the LSTM layer use a hard- sigmoid activation function and an output of the LSTM layer uses a hyperbolic tangent activation (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 6, TRAN teaches:
wherein the deep neural network includes at least one fully connected neural network layer (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 7, TRAN teaches:
wherein the at least one fully connected neural network layer includes a fully connected neural network layer that uses a rectified 42BCO-17887 BATZ 200144 USO1 linear unit activation function (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 8, TRAN teaches:
wherein the deep neural network further includes an output neural network layer wherein the fully connected neural network layer outputs to the output neural network layer and the output neural network layer has units corresponding to a set of possible intended movements plus rest (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 18, TRAN teaches:
wherein the decoder comprises the computer programmed to process the received at least one neural signal using the at least one deep neural network and not using a Support Vector Machine (SVM) (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 19, TRAN teaches:
wherein the computer is programmed to process the received at least one neural signal also not using a boxcar filter (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 20, TRAN teaches:
wherein: 
the decoder generates a predicted movement of the anatomical region based on the received at least one neural signal and controls the multichannel stimulator based on the predicted movement of the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); and 
the computer is further programmed to perform unsupervised updating of the decoder using the at least one neural signal labeled with the predicted movement generated by the decoder as training data for the unsupervised updating (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 21, TRAN teaches:
a functional electrical stimulation (FES) device disposed on the anatomical region and including electrodes configured to deliver FES to the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); 
wherein the multichannel stimulator of the BCI is operatively connected to deliver stimulation pulses to the FES device to control delivery of FES to the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 22, TRAN teaches:
further comprising: 
at least one electrode operatively connected with a motor cortex of the patient (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); 
wherein the decoder is operatively connected to receive the at least one neural signal from the at least one electrode operatively connected with the motor cortex of the patient (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 23, TRAN teaches:
applying a decoder to at least one neural signal received from at least one electrode operatively connected with a motor cortex of the patient to generate a predicted movement of the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B), 
wherein the decoder comprises a computer programmed to process the at least one neural signal using a deep neural network to generate the predicted movement of the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); and 
performing functional electrical stimulation (FES) to cause the predicted movement of the anatomical region using a multichannel stimulator that is operatively connected to deliver stimulation pulses to a functional electrical stimulation (FES) device operatively connected to the anatomical region (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); and
performing unsupervised updating of the decoder using the at least one neural signal labeled with the predicted movement of the anatomical region generated by applying the decoder to the at least one neural signal (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 26, TRAN teaches:
wherein the deep neural network includes an output neural network layer having units corresponding to a set of possible intended movements plus rest, and the assistance method further comprises: 
generating an expanded deep neural network by adding units to the output neural network layer to add additional possible intended movements (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B); and 
performing transfer learning of the expanded deep neural network including a training stage in which all weights of the expanded deep neural network are fixed except the weights of the output neural network layer (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 27, TRAN teaches:
wherein the decoder comprises the computer programmed to process the received at least one neural signal using the at least one deep neural network and not using a Support Vector Machine (SVM) (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B).  

With respect to Claim 28, TRAN teaches:
wherein the updating the unsupervised updating is performed without knowledge of the intended movement (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 29, TRAN teaches:
a brain-computer interface (BCI) comprising a computer operatively connected to receive at least one neural signal from a patient and programmed to apply a decoder to the at least one neural signal to generate a predicted movement (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix), 
wherein the decoder comprises a deep neural network (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix); and 
an assistive device, the BCI operatively connected to control the assistive device to perform the predictive movement (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix);
wherein the deep neural network includes an output neural network layer having units corresponding to a set of possible intended movements plus rest, and the computer is further programmed to (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix):
generate an expanded deep neural network by adding units to the output neural network layer to add additional possible intended movements (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix); and
perform transfer learning of the expanded deep neural network including a training stage in which all weights of the expanded deep neural network are fixed except the weights of the output neural network layer (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 30, TRAN teaches:
wherein the assistive device comprises a functional electrical stimulation (FES) device, a robotic arm, a computer cursor, or a communication device (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).  

With respect to Claim 34, TRAN teaches:
wherein the computer is further programmed to perform unsupervised updating of the decoder using the at least one neural signal labeled with the predicted movement generated by applying the decoder to the at least one neural signal (See Para 0056, etc. Functional Electrical Stimulation…electrical pulses…channels…electrical stimulation; See Para 0349, etc. electrodes…brain surface…motor cortex; See Para 0074, etc. decoder…brain activity…electrical signals; See Para 0052, etc. neural network; See Para 0073, etc. LSTM; See Para 0021, 0060, 0068, etc. predict…patterns of muscle activity…model…muscle activity; See Para 0227, etc. rest; See Para 0062, 0236-0237, etc. rectified; See Para 0083, etc. training; See Figs 1-8B; See Para 0073, etc. weight matrix).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 9-17, 24, 25, 31, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TRAN (US 2019/0247650) in view of MEYERSON ET AL. (US 2019/0244108) (hereinafter “MEYERSON”).

With respect to Claim 3, TRAN teaches all the limitations of parent claims.
However TRAN is silent to the language of: 
wherein the deep neural network includes a one-dimensional convolutional layer.
MEYERSON further teaches:
wherein the deep neural network includes a one-dimensional convolutional layer (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the deep neural network includes a one-dimensional convolutional layer.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.

With respect to Claim 4, MEYERSON further teaches:
wherein the one-dimensional convolutional layer performs convolution in the time domain only (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the one-dimensional convolutional layer performs convolution in the time domain only.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 5, MEYERSON further teaches:
wherein an activation function for an output of the one-dimensional convolutional layer is a leaky-rectified linear unit (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein an activation function for an output of the one-dimensional convolutional layer is a leaky-rectified linear unit.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.

With respect to Claim 9, TRAN teaches all the limitations of parent claims.
However TRAN is silent to the language of: 
wherein the output neural network layer uses a softmax activation function scaling the outputs to correspond to probabilities, and the unit with highest probability at a given time is the predicted movement for that given time.
MEYERSON further teaches:
wherein the output neural network layer uses a softmax activation function scaling the outputs to correspond to probabilities, and the unit with highest probability at a given time is the predicted movement for that given time (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the output neural network layer uses a softmax activation function scaling the outputs to correspond to probabilities, and the unit with highest probability at a given time is the predicted movement for that given time.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 10, TRAN teaches all the limitations of parent claims.
However TRAN is silent to the language of: 
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer.
MEYERSON further teaches:
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 11, MEYERSON further teaches:
wherein hidden units in the LSTM layer use a hard- sigmoid activation function and an output of the LSTM layer uses a hyperbolic tangent activation (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein hidden units in the LSTM layer use a hard- sigmoid activation function and an output of the LSTM layer uses a hyperbolic tangent activation.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 12, MEYERSON further teaches:
wherein the convolutional layer is a one-dimensional convolutional layer (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the convolutional layer is a one-dimensional convolutional layer.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 13, MEYERSON further teaches:
wherein the convolutional layer performs convolution in the time domain only (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the convolutional layer performs convolution in the time domain only.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 14, MEYERSON further teaches:
wherein an activation function for an output of the convolutional layer is a leaky-rectified linear unit (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein an activation function for an output of the convolutional layer is a leaky-rectified linear unit.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning. 

With respect to Claim 15, MEYERSON further teaches:
wherein the at least one fully connected neural network layer includes a fully connected neural network layer that uses a rectified 43BCO-17887 BATZ 200144 USO1 linear unit activation function (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the at least one fully connected neural network layer includes a fully connected neural network layer that uses a rectified 43BCO-17887 BATZ 200144 USO1 linear unit activation function.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 16, MEYERSON further teaches:
wherein the deep neural network further includes an output neural network layer wherein the fully connected neural network layer outputs to the output neural network layer and the output neural network layer has units corresponding to a set of possible intended movements plus rest (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the deep neural network further includes an output neural network layer wherein the fully connected neural network layer outputs to the output neural network layer and the output neural network layer has units corresponding to a set of possible intended movements plus rest.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 17, MEYERSON further teaches:
wherein the output neural network layer uses a softmax activation function scaling the outputs to correspond to probabilities, and the unit with highest probability at a given time is the predicted movement for that given time (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the output neural network layer uses a softmax activation function scaling the outputs to correspond to probabilities, and the unit with highest probability at a given time is the predicted movement for that given time.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 24, TRAN teaches all the limitations of parent claims.
However TRAN is silent to the language of: 
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer.
MEYERSON further teaches:
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 25, MEYERSON further teaches:
wherein the convolutional layer is a one-dimensional convolutional layer that performs convolution in the time domain 45BCO-17887BATZ 200144 USO1only (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the convolutional layer is a one-dimensional convolutional layer that performs convolution in the time domain 45BCO-17887BATZ 200144 USO1only.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 31, TRAN teaches all the limitations of parent claims.
However TRAN is silent to the language of: 
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network.
MEYERSON further teaches:
wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network layer (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the deep neural network comprises a long short-term memory (LSTM) layer outputting to a convolutional layer in turn outputting to at least one fully connected neural network.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning.  

With respect to Claim 32, MEYERSON further teaches:
wherein the convolutional layer is a one-dimensional convolutional layer that performs convolution in the time domain only (See Para 0026, 0027, 0053-0055, 0063, 0091 sigmoid…rectified linear unit…softmax…leaky ReLU…hyperbolic tangent function).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TRAN to include wherein the convolutional layer is a one-dimensional convolutional layer that performs convolution in the time domain only.
One of ordinary skill in the art would have been motivated to modify TRAN because it would be beneficial to improve pseudo-task augmentation in deep multitask learning. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864